PROMISSORY NOTE

 

$10,000.00 October 1, 2014

 

FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS
ACKNOWLEDGED, Clearwater Ventures Inc. ("Maker") hereby promises to pay to the
order of CC Fund LLC ("Holder") at Las Vegas, Nevada, or at such other place as
Holder shall designate, the sum of ten thousand United States Dollars
($10,000.00) with interest at the rate of six percent (6.0%) per annum until
paid.

 

All accrued interest and principal shall be due and payable at the sooner of (i)
ninety days from written demand by Holder delivered via first class US mail to
the address below, or (ii) two years from the date of this Note.

 

If not so paid and at the option of Holder, or its assigns, all principal and
interest, shall become immediately due and payable without notice.

 

This Note may be prepaid, in whole or in part, at any time and without penalty.

 

Interest shall be computed on the basis of a 365-day year or 366-day year as
applicable, and actual days lapsed. Maker shall have the privilege of prepaying
the principal under this Note in whole or in part, without penalty or premium at
any time. All payments hereunder shall be applied first to interest, then to
principal.

 

All parties to this Note hereby waive presentment, dishonor, notice of dishonor
and protest. All parties hereto consent to, and Holder is hereby expressly
authorized to make, without notice, any and all renewals, extensions,
modifications or waivers of the time for or the terms of payment of any sum or
sums due hereunder, or under any documents or instruments relating to or
securing this Note, or of the performance of any covenants, conditions or
agreements hereof or thereof or the taking or release of collateral securing
this Note. Any such action taken by Holder shall not discharge the liability of
any party to this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
state of Nevada without regard to conflict of law principles. Maker shall also
pay Holder any and all costs of collection incurred in connection with this
Note, including court costs and reasonable attorney’s fees.

 

MAKER

 

/s/ Tuston Brown



Clearwater Ventures, Inc.

8174 Las Vegas Blvd S., Ste 109

Las Vegas, NV 89123

 

By: Tuston Brown

Its: President 

   

 

